Citation Nr: 1505443	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to January 1986.  His primary military occupational specialty was as an infantryman, and his awards and decorations included the Parachutist Badge.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the RO.  

In February 2014, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  On February 25, 2014, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal be withdrawn with respect to the issue of whether an overpayment of VA compensation benefits had been properly created.

2.  A chronic, identifiable back disorder, currently diagnosed as lumbosacral strain and degenerative disc disease, was first manifested many years after the Veteran's separation from the service, and the preponderance of the evidence is against a finding that it is in any way related to any incident in service.

3.  With resolution of the doubt in his favor, tinnitus is the result of the Veteran's noise exposure in the service.  



CONCLUSIONS OF LAW

1.  With respect to the issue of whether an overpayment of VA compensation benefits was properly created, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  A low back disorder, diagnosed primarily as lumbar strain and degenerative disc disease, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  

3.  Tinnitus is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Overpayment

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue on appeal, and it is dismissed.


The VA's Duties to Notify and Assist

Prior to consideration of the merits of the issues on appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claims of entitlement to service connection for a low back disability and tinnitus.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service treatment records  and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, as well as those reflecting his VA treatment.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the video conference with the Veterans Law Judge whose signature appears at the end of this decision, the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).


Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published m Title 38, United States Code ("38 USCA "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C FR ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed Cir ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet App ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions See 38 U.S.C.A. § 7104(d , see also 38 C F R § 19 7 (implementing the cited statute); see also Vargas-Gonzalez v West, 12 Vet App 321, 328 (1999 , Gilbert v Derwinski, 1 Vet App 49, 56 57 1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction) The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;


 (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to testify about what he experienced during and since his separation from the service.  For example, he is competent to report that he first experienced ringing in his ears after episodes of noise exposure in the service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that pain.  The question of an etiologic relationship between an injury and the development of a chronic, residual disorder involves a medical issue. Thus, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable shoulder disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  Indeed, his lay assertions have been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Back

During his video conference, the Veteran testified that his low back disorder is the result of the rigors of service, including his training as a parachutist.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran was treated for back pain on occasion in service.  Although he demonstrated a mild muscle spasm in the middle of his back, there was no diagnosis of underlying back pathology responsible for his pain.  That incident occurred when he was 24 years old, which would have been between August 1983 and August 1984.  He served the last year and a half without any complaints or clinical findings of a back disorder of any kind.  Following  his treatment for back pain, he remained active and on active duty.  

It was noted that he went skiing in January 1985 and that he was still parachute jumping in June 1985.  Such activities are not consistent with a chronic back disorder.  In September 1985, he underwent a Medical Board examination due to a left knee disorder.  He reported that he wore a brace or back support, there were no findings that he wore a back support.  He denied that he then had, or had ever had, recurrent back pain, and on examination, his back was found to be normal.  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

No chronic, identifiable back pathology was manifested until VA examinations in February and April 2012 VA examination, when it was noted that he had lumbar strain and degenerative disc disease.  

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.) 

A chronic, identifiable back disorder not manifested for many years after service, and there is no post-service evidence of a nexus to service.  Nevertheless in February and April 2012, two different VA health care providers examined the Veteran and reviewed his file.  The VA examiners noted that although the Veteran had been treated on one occasion in the service, there was no injury associated with that treatment.  Unlike service, he demonstrated no back spasm during his VA examinations.  The examiners also noted that by the Veteran's own report, his back pain had only been an issue for 3 or 4 years.  Therefore, the VA examiners concurred that it was less likely than not that the Veteran's lumbar strain was related to his lone report of back pain in service.  

While the Veteran does not contend that his back disorder is related to a disability for which service connection had already been established, the VA examiners  considered that possibility as to service-connected left cruciate and medial collateral ligaments; degenerative joint disease of both knees; and the residuals of a fractured right ankle.  However, the VA examiners found it unlikely that the Veteran's low back disorders were secondary to his service-connected disabilities, as he did not walk with an antalgic gait.  

The preponderance of the evidence is against a finding of a chronic, identifiable back disorder in the service or a nexus between the Veteran's service and his current back disorders.  Similarly, the preponderance of the evidence is against a finding that the Veteran's back disorders are secondary to a disorder for which service connection has already been established.  Therefore, he does not the criteria for service connection for a low back disorder.  Accordingly, service connection is not warranted, and the appeal is denied. 

Tinnitus

During his February 2014 video conference, the Veteran argued that his tinnitus was the result of acoustic trauma sustained during his duties as an airborne infantryman.  

Although the Veteran's service treatment records are negative for any complaints or clinical findings of tinnitus, his reports of acoustic trauma are entirely consistent with his service in the airborne infantry.  It is reasonable to believe that in such a position, he would have sustained noise exposure from the sound of armored personnel carriers, weapons fire, and explosive devices.  He is competent to state that tinnitus began after each noise exposure in service and that it became chronic shortly after his separation from the service.  

The October 2011 VA examiner found it unlikely that the Veteran's tinnitus was related to service.  He noted that tinnitus was associated with auditory pathology and that the Veteran did not have a hearing loss disability.  However, given the Veteran's competent testimony regarding his noise exposure in the service, ringing in his ears in and since service, and his current diagnosis of those symptoms, there is a basis for service connection.  Under such circumstances, the Board finds the Veteran's lay evidence to be competent and sufficient to establish the diagnosis.  Jandreau.  At the very least, there is an approximate balance of evidence both for and against the claim that his tinnitus had its onset as a result of service.  Under such circumstances, all reasonable doubt is resolved in favor of the veteran; and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted; and to that extent, the appeal is granted.  

(ORDER ON NEXT PAGE)











ORDER

The appeal as to whether an overpayment of VA compensation benefits is dismissed.

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


